647 S.E.2d 612 (2007)
FARM BUREAU
v.
ARMWOOD, et al.
No. 99A07.
Supreme Court of North Carolina.
June 22, 2007.
R. Michael Strickland, Glenn C. Raynor, for N.C. Farm Bureau.
Frank A. Cassiano, Greenville, John Bramble, Charles David Creech, New Bern, for Armwood, et al.
Garth Gersten, Durham, for Insurers Asso. & Ins. Asso.
James W. Bryan, Daniel W. Koenig, Greensboro, for Trucking Industry Defense Asso.
*613 David L. Brown, Greensboro, for Defense Attorneys.
M. David Rhodes, for NCATL.
The following order has been entered on the motion filed on the 21st day of June 2007 by NCATL for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 22nd day of June 2007."
Justice HUDSON recused.